DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/19/2020 is acknowledged.
This application is in condition for allowance except for the presence of claims 16-20 directed to invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, Cheng et al (US 2017/0213737) teaches a vertical field effect device wherein a gate material (502, 702) of a vertical gate structure is recessed below a top of a vertical fin (204), the top of the vertical fin (204) being opposite to a substrate (102) at a bottom of the vertical fin (204), forming a spacer (1102) in an opening next to the fin (204) to form a spacer corresponding to each of the at least one opening, and forming a source/drain region (1202) over a top of the spacer (1102). (Figs. 1-12 [0022]-[0040])
Cheng fails to teach recessing the gate dielectric, forming one opening between the top of the vertical fin and an etch stop layer, selectively depositing a top spacer in each of the at least one opening to line the etch stop layer and the spacer such that the 
Chang et al (US 2016/0336426) teaches a transistor wherein the gate dielectric (134) is recessed to form an opening and depositing a spacer material (154) in the opening. (Figs. 1-4)
Liu et al (US 2018/0350932) teaches a transistor wherein a first spacer (280) is formed in the opening (170), the spacer is recessed to form a second opening (270), selectively depositing a top spacer (166) in the at least one opening so that the spacer is covered by the top spacer. (Figs. 1-2D)
However the prior art of record fails to teach or reasonably suggest a motivation for wherein an opening is formed between the vertical fin and an etch stop layer, and forming the spacer between the etch stop layer and the vertical fin. 
With respect to claim 10, the prior art of record teaches the method for fabricating a vertical field effect transistor (VTFET) semiconductor device as applied to claim 1 above, but fails to teach or reasonably suggest a motivation for wherein the method comprises: forming a nitride etch stop layer on the gate conductor; recessing the gate dielectric and the gate conductor below a top of the vertical fin to form at least one opening between the top of the vertical fin and the etch stop layer, depositing a spacer material in the at least one opening to form a spacer corresponding to each of the at least one opening until the spacer material converges in a middle portion of the opening to pinch off a seam in the spacer; selectively depositing a top spacer on nitride materials in the at least one opening such that the top of the vertical fin is exposed above the top spacer and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898